Citation Nr: 1223735	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-05 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active service from January 1966 to January 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was first shown many years after his active duty and is not related to noise exposure incurred in such service, nor may it be presumed to have had its onset in his active service.

2.  The Veteran's tinnitus was first shown many years after his active duty and is not related to noise exposure incurred in such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in November 2007, prior to the initial agency of original jurisdiction (AOJ) decision on his claims.  The Board finds that the notice provided fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told that it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran identified evidence in connection with his claims, which indicates that he knew of the need to provide VA with information and evidence to support his claims.  Thus, the Board finds that the purposes behind VA's notice requirement have been satisfied, that VA has satisfied its "duty to notify" the Veteran, and that any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not indicated that there is available evidence that has not been obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded a VA examination relating to his claims in March 2008.  The Board also notes that a VHA medical expert opinion was obtained in March 2012.  The Board finds that collectively these medical reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the physicians reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Veteran and his representative have not contended otherwise.  

VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Further efforts to assist or notify him would serve no useful purpose.  He will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for certain chronic diseases manifesting themselves to a certain degree within a certain time after service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Hearing loss is considered to be a presumptive disease under the category of "other organic diseases of the nervous system."

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits. Medical evidence of a current disability and nexus is not always required to establish service connection. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Bilateral Hearing Loss

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first meets the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  If medical evidence sufficiently demonstrates a medical relationship between a veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service and the requirements of 38 U.S.C.A. § 1110 are satisfied.  Hensley, 5 Vet. App. at 160.

Thus, a veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he may establish the required nexus between his current hearing disability and his term of military service by showing that his current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).  

In the present appeal, the Veteran served on active duty from January 1966 to January 1969.  His military occupational specialty (MOS) was that of a heavy vehicle driver.  Although not verified, the Veteran has stated that he served in the Republic of Vietnam.  His DD 214 indicates he was in USARPAC for 1 year, 7 months, and 2 days.  

With regard to noise exposure, the Veteran reported on his original claim received in October 2007 that he had in-service acoustic trauma from large and small weapons including M-14 grenade launchers and machine guns (50) caliber as well as acoustic trauma from combat.  He also stated that he was in a combat engineer unit where he was exposed to acoustic trauma on a daily recurring basis.  On VA examination in March 2008, the Veteran stated that he performed two tours of duty in Vietnam from September 1966 to April 1968, and that he was a heavy truck driver with a Combat Engineering Company.  He related that, while in Vietnam, his unit was tasked with building and repairing bridges and roads, as well as clearing many landing zones for helicopters.  He reported noise exposure from trucks, jackhammers, and small arms.  He also reported noise exposure from mortar attacks and outgoing artillery fire.  He also indicated that, post-service, he worked for a paper company for 32 years-the first 20+ years as a drum operator and the remainder in training development.  He stated that he had occupational noise exposure as a drum operator and that hearing protection was required by OSHA but was not utilized for the first few years of his employment.  He denied any recreational noise exposure.

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Pertinent case law provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

The Board notes, however, that there is no indication in the record that the Veteran engaged in combat during his service in the Republic of Vietnam.  His DD 214 does not indicate he is in receipt of any combat medals or awards, and his MOS of heavy vehicle driver is not consistent with being in combat.  Thus, the Board finds that the combat presumption does not apply in the present case as the available evidence fails to demonstrate that the Veteran was engaged in combat while serving in the Republic of Vietnam.  However, given the Veteran's MOS along with the circumstances, types and places of his service, the Board finds that it is likely the Veteran was exposed to noise in service.  Consequently, resolving reasonable doubt in the Veteran's favor, the Board will concede that the Veteran incurred noise exposure in service.  However, conceding exposure to noise in service is not the end of the Board's inquiry.  The medical evidence must still show that the Veteran's current bilateral hearing loss is related to that in-service noise exposure.

With regard to the Veteran's claim for service connection for bilateral hearing loss, service treatment records show that, on pre-induction examination in December 1965, the Veteran denied a history of ear, nose and throat trouble.  Audiometric testing demonstrated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-
-10
LEFT
-5
0
-5
-
15
On separation examination in November 1968, the Veteran again denied any history of ear, nose or throat trouble, as well as hearing loss.  Audiometric testing demonstrated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
-5
-5
-5
-
-5

The Board notes that the examiner conducting the separation audiometric testing noted that ASA units were used.  As the earlier testing is assumed to also be in ASA units because of the time it was conducted, no conversion is necessary to compare these test results.

According to pertinent post service medical records, at an October 2003 VA Audiology consultation, the Veteran reported a history of loud noise exposure in the service and post service working in a factory (but wearing hearing protection).  Although the results of audiometric testing are not included in the note, it does indicate that puretones were within normal limits bilaterally through 1000 Hz with a mild to moderately-severe sensorineural hearing loss from 2000 Hz to 4000 Hz, and word discrimination scores were 84 percent in the right and 96 percent in the left.  The assessment was that the Veteran's functional hearing was fair, and he was a borderline candidate for hearing aids.

At a December 2004 Agent Orange Registry examination, the Veteran reported the onset of his hearing loss to have been in 1993.

In April 2007, the Veteran underwent another VA Audiology consultation at which time he again reported noise exposure while serving two tours of duty in Vietnam as a combat engineer and some post-military noise exposure working in a factory.  Again, the audiometric data is not included in the note, but it is noted that the comprehensive pure tone air/bone conduction test results revealed a bilateral sensory hearing loss beginning at 1.5 KHz and whose degree of impairment was mild to severe in the right ear and moderate to moderately-severe in the left ear.  It was noted that the Veteran was wearing self-purchased amplification.

In July 2007, the Veteran underwent a neurological evaluation for complaints of dizziness and hearing loss.  This note indicates that the Veteran reported a 12 year history of hearing loss with hearing aids for the prior year and a half.

Audiometric testing at the March 2008 VA examination demonstrated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
70
80
85
LEFT
15
30
75
80
85

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 68 percent in the left ear.

The examiner diagnosed the Veteran to have sensorineural type hearing loss beginning at 1500 Hz on the right and at 1000 Hz on the left.

In response to a request for a medical opinion, the examiner opined that the current bilateral hearing loss is less likely as not (less than 50/50 probability) caused by or a result of noise exposure in the military.  Her rationale was that both the pre-induction physical and the separation physical documented normal bilateral hearing from 250 to 4000 Hertz, which indicates that the Veteran's hearing was not damaged while he was in the service.  

In March 2012, the Board requested a VHA medical expert opinion because it questioned the adequacy of the March 2008 VA examiner's opinion on the basis that it was not clear whether she was relying simply on the fact that both tests showed the Veteran's hearing loss to be within normal limits during service.  Furthermore, it was noted that, although there were reports of post-service occupational noise exposure, the examiner failed to address whether that may be an intercurrent cause of the Veteran's current hearing loss.

By letter dated March 30, 2012, the Board received a medical opinion from a VHA medical expert in audiology.  In her report, the VHA medical expert noted her professional background, as well as the legal background with regard to hearing disabilities, specifically that the fact that hearing loss was not evident at separation does not preclude service connection if there were significant changes in hearing thresholds that could be attributed to military service.  She further defined what "significant changes in hearing thresholds" means.  She stated that this means that the threshold change must be greater than normal variability, i.e., greater than 10 decibels.  The presence of confirmed significant threshold shift is considered to be reasonable evidence of noise exposure pertinent to a disability claim.  She commented on her review of the record, noting the Veteran's service and that both the induction and separation physicals indicated normal puretone hearing sensitivity in both ears.  She also noted that available military records contain no complaints or treatment of hearing loss.  She further stated that, in this case, the Veteran's induction and separation examinations' puretone thresholds are within 10 decibels of each other and do not constitute a significant threshold shift at any test frequency in either ear.  She also commented on the findings in the March 2008 VA examination and the VA treatment records.  Her conclusion was, after carefully reviewing the claims file, that the Veteran's hearing loss is not caused by or a result of military noise exposure.  She stated that this opinion is based on the comparison of the induction and separation puretone test results indicating stable hearing sensitivity with no evidence of significant threshold shift at any test frequency in either ear.

The Board notes that the Veteran has not submitted any opposing medical opinions in support of his claim for service connection for his bilateral hearing loss.  Nor has he submitted any statements specifically claiming that his hearing loss had its onset in service or has been continuous since service.  The only suggestion in the record of the Veteran claiming on onset of his hearing loss in service is on his initial claim (VA Form 21-526) on which, in listing his hearing loss as a claimed disability, he stated that his disability began in 1969, the year he was discharge from service.  Conversely, however, at the December 2007 Agent Orange Registry examination, the Veteran reported the onset of his hearing loss to have been in 1993.  In addition, in July 2007, he reported only a 12 year history of hearing loss placing the onset of his hearing loss sometime around 1995.  After considering this evidence, the Board does not find the Veteran's testimony to be credible.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the contemporaneous medical evidence against lay statements.

In the present case, the Board notes that the inconsistencies of record with regard to the onset of the Veteran's hearing loss affect his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Veteran's inconsistent statements diminish his credibility such that it renders his initial assertion of an onset of his hearing loss in 1969 to lack probative value to establish an onset of hearing loss in service.

Furthermore, the only evidence indicating a relationship exists between the Veteran's current bilateral hearing loss and his military service is his own lay opinion.   As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his current bilateral hearing loss and his military service.

Consequently, the Board finds that the most probative and persuasive evidence of record as to whether a nexus exists between the Veteran's current bilateral hearing loss and his military noise exposure is the medical opinions from the VA examiner and the VHA medical expert.  In this case, both medical opinions are against finding that the Veteran's current bilateral hearing loss is related to his military noise exposure.  These opinions are based upon the fact that there is was normal hearing shown on induction and separation physicals and, more significantly, that the induction and separation physicals do not show that the Veteran's hearing underwent a significant threshold shift during service to demonstrate a loss of hearing due to his exposure to noise.  The Board acknowledges that neither opinion discusses whether the Veteran's post-service occupational noise exposure may be an intercurrent cause of his hearing loss; however, the Board finds this not to be detrimental to the medical opinions rendered as clearly both the VA examiner and the VHA medical expert did not believe that the Veteran's military noise exposure was the cause of his hearing loss; therefore, it can be logically concluded that they believed that the etiology of the Veteran's current bilateral hearing loss must be due to something post-service, whether occupational noise exposure, age, etc.  Furthermore, as the Veteran has not provided a credible report of having hearing loss since service, their lack of addressing a continuity of symptoms since service is also not detrimental to the adequacy of their opinions.

In addition, the Board finds that the medical evidence of record supports the medical opinions in that there is no evidence of a report of or treatment for hearing loss until October 2003.  Furthermore, although the Veteran reported military noise exposure, he never reported to any physician that the onset of his hearing loss was in service or shortly after his discharge from service.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran's current bilateral hearing loss is related to noise exposure he may have incurred during his military service.  In addition, the evidence fails to demonstrate that the Veteran had bilateral hearing loss at a compensable level within one year of his discharge for service; therefore, presumptive service connection is not established.  Further, the evidence does not support a finding of hearing loss until many years after his active duty.  The preponderance of the evidence being against the claim, the benefit of the doubt doctrine is not for application.  Consequently, the Veteran's claim must be denied.

Tinnitus

As for the Veteran's claim for service connection for tinnitus, the Board notes that he claims the same in service acoustic trauma as the cause of his tinnitus.  As previously noted herein, after resolving reasonable doubt in the Veteran's favor, the Board concedes the Veteran's noise exposure in service.

Service treatment records are silent for any complaints or diagnosis of tinnitus.  

At the March 2008 VA examination, the Veteran reported having bilateral intermittent tinnitus on a daily basis.  He reported that he has had ringing in his ears "for many years," and over the past six to eight months he had noted an intermittent "fluttering" in his right ear.  He reported that both the ringing and fluttering last only a few seconds per episode.  The examiner's assessment was intermittent, bilateral tinnitus as reported.  The examiner opined that the Veteran's current tinnitus is less likely as not (less than 50/50 probability) caused by or a result of noise exposure in the military; however, she failed to provide a rationale for that medical opinion.

VA treatment records from 2003 through 2008 fail to show an actual diagnosis of tinnitus.  In fact, the October 2003 Audiology consultation note specifically states that the Veteran denied having tinnitus.  The December 2004 Agent Orange Registry examination report does not mention a report of tinnitus.  The April 2007 Audiology consultation note also does not mention any report of tinnitus (either ringing or fluttering).  The only report of tinnitus in these records is seen in a July 2007 VA Neurology consultation note at which time the Veteran was being evaluated for complaints of dizziness for six months.  At that time, the Veteran reported ringing in his ears when he blinks his eyes hard.  The assessment was benign position vertigo versus Meniere's disease.  There was no assessment, however, that the Veteran had tinnitus.

Based upon this evidence, the Board questioned whether the Veteran in fact has tinnitus and, if so, whether it is related to acoustic trauma incurred during his military service or whether it has some other etiology (such as his bilateral hearing loss or benign position vertigo versus Meniere's disease).  Thus, the Board sought a VHA medical expert opinion in March 2012.

By letter dated March 30, 2012, the Board received a medical opinion from a VHA medical expert in audiology.  In her report, the VHA medical expert noted her professional background.  She commented on her review of the record, noting the Veteran's service and that both the induction and separation physicals indicated normal puretone hearing sensitivity in both ears.  She also noted that available military records contain no complaints or treatment of tinnitus.  She also commented on the findings in the March 2008 VA examination and the VA treatment records.  Her conclusion was, after carefully reviewing the claims file, that the Veteran's tinnitus is not caused by or a result of military noise exposure.  She stated that this opinion is based on the denial of tinnitus documented on both the Veteran's October 7, 2003 Audiology note and the August 8, 2003 Nurse Practitioner note, as well as the fact that the first report of tinnitus was not until the July 7, 2007 Neurology E&M Consult note, which documented that the Veteran associated the ringing in his ears with blinking his eyes hard.

Importantly, the claims folder contains no opposing medical opinions in support of the Veteran's claim for service connection for his tinnitus.  Nor has he submitted any statements specifically claiming that his tinnitus had its onset in service or has been continuous since service.  The only suggestion in the record of the Veteran claiming an onset of tinnitus in service is on his initial claim (VA Form 21-526) on which, in listing his tinnitus as a claimed disability, he stated that this disability began in 1969, the year he was discharged from service.  Conversely, he denied having tinnitus in October 2003 and April 2007, and the first report of ringing in the ears seen in the treatment records is not until July 2007.  After considering this evidence, the Board finds the Veteran's testimony not to be credible.  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the contemporaneous medical evidence against lay statements.

In the present case, the Board notes that the inconsistencies of record with regard the onset of the Veteran's tinnitus affect his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Veteran's inconsistent statements diminish his credibility such that it renders his initial assertion of an onset of his tinnitus in 1969 to lack probative value to establish an onset of tinnitus in service.

Furthermore, the only evidence indicating a relationship exists between the Veteran's current tinnitus and his military service is his own lay opinion.   As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his current tinnitus and his military service.

Consequently, the Board finds that the most probative and persuasive evidence of record as to whether a nexus exists between the Veteran's current tinnitus and his military noise exposure are the medical opinions from the VA examiner and the VHA medical expert.  In this case, both medical opinions are against finding that the Veteran's current tinnitus is related to his military noise exposure.  The Board acknowledges that the VA examiner did not give a rationale for her opinion; however, the VHA medical expert gave a complete rationale based upon the evidence of record.  Furthermore, as the Veteran has not provided a credible report of having tinnitus since service, their lack of addressing a continuity of symptoms since service is not detrimental to the adequacy of their opinions.

Finally, the Board finds that the medical evidence of record supports the medical opinions in that there is no evidence of a report of or treatment for tinnitus until July 2007.  Furthermore, although the Veteran reported military noise exposure, he never reported to any physician that the onset of his tinnitus was in service or shortly after his discharge from service.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran's current tinnitus is related to noise exposure he may have incurred during his military service.  The preponderance of the evidence being against the claim, the benefit of the doubt doctrine is not for application.  Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


